Title: From Thomas Jefferson to William Short, 8 February 1805
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir
                     
                     Washington Feb. 8. 05
                  
                  I am now able to resume my paiments, which have been interrupted by the great expences of the season: and which indeed experience has proved to be unavoidable at times, by an accumulation of calls beyond ordinary expectation. I inclose you a draught of the bk US. here on that at Philadelphia for 500. D. we had been in hopes that the ceremony of the impeachment now going on at this place would have stimulated your curiosity to come and see it. there seems to be a determination to go through with it before the close of the session, tho’ many doubt it’s possibility. we should have been happy to have seen you here, under whatever attraction; & I should have supposed a visit here during a session of Congress would have been rather desirable in order to know and be known in the circle of public characters. a letter of mr Pinckney’s ascertains the departure of Frere from Madrid Nov. 14. without taking leave. this and other circumstances render war between England & Spain in my opinion certain. that unhappy country labours under an accumulation of misfortunes: war, pestilence, famine & imbecility. perhaps it’s misfortunes may induce it to do us justice rather than add to them that of our hostility. every day convinces me more & more that even acts of justice with them do not proceed from a love of justice but from mere inertia. Accept my affectionate salutations & assurances of great and constant attachment
                  
                     Th: Jefferson
                     
                  
               